

LR1. Date of Lease
8th February 2008
LR2. Title number(s)
LR2.1 Landlord’s title number
GM946142
LR2.2 Other title numbers
None
LR3. Parties to this Lease
Landlord
BREDBURY LIMITED (a company incorporated in Jersey with registration number
83754) whose registered office is at First Island House, Peter Street, St.
Helier, Jersey, Channel Islands and having an address for service in the UK c/o
Leach & Co, 30 St. George Street, London W1S 2FH (ref. AKJ/L76-9)
Tenant
WLG INC (a company incorporated in England with registration number 05663215)
whose registered office is at Unit A3, Greeba Road, Roundthorn Industrial
Estate, Wythenshawe, Manchester, M23 9RA
Other parties
WLG (USA) LLC (a company incorporated in Delaware with registration number
3734306) whose registered office is at 920 East Algonquin Road, Suite 120
Schaumberg, IL 60173, USA and having an address for service in the UK at c/o
Unit A3, Greeba Road, Roundthorn Industrial Estate, Wythenshawe, Manchester, M23
9RA
LR4. Property
In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail
Unit A, Site 1, Horsfield Way, Bredbury, Stockport as more particularly
described in Schedule 1
LR5. Prescribed statements etc.
None
LR6. Term for which the Property is leased
From and including 4th February 2008 to and including 3rd February 2018
LR7. Premium
None

 

--------------------------------------------------------------------------------


 
LR8. Prohibition or restrictions on disposing of this lease
This lease contains a provision that prohibits or restrictions dispositions
LR9. Rights of acquisition etc.
LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land
None
LR9.2 Tenant’s covenant to (or offer to) surrender this lease
None
LR9.3 Landlord’s contractual rights to acquire this lease
None
LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property
None
LR11. Easements
LR11.1 Easements granted by this lease for the benefit of the Property
None
LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property
Schedule 2
LR12. Estate rent charge burdening the Property
None
LR13. Application for standard form restriction
None
LR14. Declaration of trust where there is more than one person comprising the
Tenant
None - not applicable

 

--------------------------------------------------------------------------------


 
LEASE PARTICULARS
 
DATE:
The 8th day of February 2008
 
LANDLORD:
BREDBURY LIMITED (a company incorporated in Jersey with registration number )
whose registered office is at First Island House, Peter Street, St. Helier,
Jersey, Channel Islands and having an address for service in the UK c/o Leach &
Co, 30 St. George Street, London W1S 2FH (ref. AKJ/L76-9)
 
TENANT:
WLG (UK) LIMITED (a company incorporated in England with registration number
05663215) whose registered office is at Unit A3, Greeba Road, Roundthorn
Industrial Estate, Wythenshawe, Manchester, M23 9RA
 
GUARANTOR
WLG INC (a company incorporated in Delaware with registration number 3734306)
whose registered office is at 920 East Algonquin Road, Suite 120 Schaumberg, IL
60173, USA and having an address for service in the UK at c/o Unit A3, Greeba
Road, Roundthorn Industrial Estate, Wythenshawe, Manchester, M23 9RA
 
PREMISES:
Unit A, Site 1, Horsfield Way, Bredbury, Stockport as more particularly
described in Schedule 1
 
TERM COMMENCEMENT DATE:
4th February 2008
 
TERM EXPIRY DATE:
3rd February 2018
 
RENT:
For the first two years of the term £100,170 per annum plus VAT and thereafter
subject to review
 
RENT REVIEW DATES:
The second and the fifth anniversaries of the Term Commencement Date in the
years 2010 and 2013.
 
PERMITTED USE:
Storage, distribution and ancillary offices or any use within Classes B1(c), B2
and B8 of the Schedule to the Town and Country Planning (Use Classes) Order 1987
as originally enacted
 
LANDLORD'S/TENANT'S OPTION TO BREAK:
No
 
LANDLORD AND TENANT ACT 1954:
Not excluded

 

--------------------------------------------------------------------------------


 

INTEREST ON LATE PAYMENTS:
4% above base rate of National Westminster Bank plc
 
NTEREST ON SHORTFALL OF RENT REVIEW:
The base rate of National Westminster Bank plc

 

--------------------------------------------------------------------------------



LAND REGISTRY
LAND REGISTRATION ACTS 2002
 

LESSOR’S TITLE NUMBER: GM946142 PROPERTY LEASED: Unit A, Site 1, Horsfield Way,
Bredbury, Stockport as more particularly described in Schedule 1 PREMIUM: None
YEARLY RENT: Years 1-2: £100,170 plus VAT and subject thereafter to review DATE:
8th day of February 2008

 
THIS LEASE is made BETWEEN:-
 
(1)
BREDBURY LIMITED (a company incorporated in Jersey with registration number
83754) whose registered office is at First Island House, Peter Street, St.
Helier, Jersey, Channel Islands and having an address for service in the UK c/o
Leach & Co, 30 St. George Street, London W1S 2FH (ref. AKJ/L76-9) ("the
Landlord") and

 
(2)
WLG (UK) LIMITED (a company incorporated in England with registration number
05663215) whose registered office is at Unit A3, Greeba Road, Roundthorn
Industrial Estate, Wythenshawe, Manchester, M23 9RA ("the Tenant")

 
(3)
WLG INC (a company incorporated in Delaware with registration number 3734306)
whose registered office is at 920 East Algonquin Road, Suite 120 Schaumberg, IL
60173, USA and having an address for service in the UK at c/o Unit A3, Greeba
Road, Roundthorn Industrial Estate, Wythenshawe, Manchester, M23 9RA (“the
Guarantor”)

 
WITNESSES as follows:
 
1

--------------------------------------------------------------------------------


 

1  
DEFINITIONS

 
In this lease the following expressions have the respective specified meanings
(unless otherwise required by clause 2):
 
"Development"
has the meaning given by Planning Law
 
"Enactment"
means every Act of Parliament directive and regulation and all subordinate
legislation which at any relevant time during the Term has legal effect in
England and Wales
 
"Group Company"
means any company which is either the holding company of the Tenant or a
wholly-owned subsidiary of the Tenant or of the Tenant's holding company as
those expressions are defined in section 736 Companies Act 1985
 
“Headlease”
means the lease details of which are set out in Schedule 5 or such other lease
or leases as shall be the reversion immediately expectant upon the Term hereby
demised
 
"Insurance Cost"
means the annual sum of all the money which the Landlord properly and reasonably
expends on:
 
 
(a) effecting and maintaining insurance against the Insured Risks in relation to
the Premises for whatever amount the Landlord reasonably considers represents
the full replacement cost with such allowance as the Landlord reasonably
considers appropriate for related liabilities and expenses (including without
limitation liability to pay proper fees or charges on the submission of an
application for planning permission and costs which might be incurred in
complying with any Enactment in carrying out any replacement works and sums for
proper professional fees and incidental expenses which might be incurred on any
debris removal and replacement and all VAT)

 
2

--------------------------------------------------------------------------------


 

 
(b) effecting and maintaining any insurance relating to the Landlord's property
owners' liability in relation to the Premises and anything done in it and
 
 
(c) reasonable and proper professional fees relating to insurance including fees
for insurance valuations carried out at reasonable intervals PROVIDED THAT any
such valuations shall not be carried out more than once in every year unless
specifically required by the Landlord’s insurers
 
"Insurance Rent"
means for any Insurance Cost period all of:
 
 
(a) the Insurance Cost for the relevant period
 
 
(b) the amount which the Landlord properly expends on effecting and maintaining
insurance against not less than three years loss of the rents first reserved by
this lease having regard to increases of rent pursuant to Schedule 4 and with
any addition to the amount insured as the Landlord may reasonably decide in
respect of VAT
 

 
3

--------------------------------------------------------------------------------


 

 
(c) (without prejudice to all other provisions of this lease relating to the use
of the Premises and the vitiation of any policy of insurance) any amount which
the Landlord properly expends on all additional premiums and loadings on any
policy of insurance required as a result of anything done or omitted by the
Tenant and
 
 
(d) an amount equal to the total of all excess sums which the insurers are not
liable to pay out on any insurance claim (where such excesses are generally or
widely imposed in the insurance market for properties such as the Premises) in
respect of the Premises and which the Landlord may have paid in replacing the
damaged or destroyed parts of the Premises
 
"Insured Risks"
means loss damage or destruction whether total or partial caused by:-
 
 
(a) fire lightning explosion riot civil commotion strikes labour and political
disturbances and malicious damage aircraft and aerial devices (other than
hostile aircraft and devices) and articles accidentally dropped from them storm
tempest flood bursting or overflowing of water tanks and pipes impact earthquake
and accidental damage to underground water oil and gas pipes or electricity
wires and cables subsidence ground slip and heave breakdown and sudden and
unforeseen damage to engineering plant and equipment damage caused to the
Premises by theft; and
 

 
4

--------------------------------------------------------------------------------


 

 
(b) such other risks or perils against which the Landlord acting reasonably may
insure; and
 
 
(c) (subject always to such risk being available in the relevant insurance
market) terrorism
 
 
in all cases subject to such exclusions and limitations as are generally or
widely imposed by the insurers in the insurance market for properties such as
the Premises
 
"Permitted Use"
Storage, distribution and ancillary offices or for any other purposes within
Classes B1(c), B2 and B8 of the schedule to the Town and Country Planning (Use
Classes) Order 1987
 
"Planning Law"
means every Enactment and to the extent they relate to the Premises every
planning permission statutory consent and agreement made pursuant to any
Enactment for the time being in force relating to the use development and
occupation of the land and buildings
 
"Plan"
means the plan annexed to this lease
 
"Premises"
means the premises described in schedule 1
 

 
5

--------------------------------------------------------------------------------


 
"Public Authority"
means any government department public local regulatory fire and any other
authority any institution having functions which extend to the Premises or their
use or occupation any court of law any company or authority responsible for the
supply of utilities and any of their duly authorised officers
 
"Rent Commencement Date"
means 4th February 2008
 
“Road”
means the roadway shown coloured pink on the Plan
 
"Service Media"
means pipes, wires, cables, sewers, drains, watercourses, trunking, ducts,
flues, gutters, gullies, channels, conduits and other media
 
"Stipulated Rate"
means a yearly rate of interest calculated on a daily basis four per cent above
the base rate of National Westminster Bank plc or of such other bank (being
generally recognised as a clearing bank in the London money market) as the
Landlord may nominate at any time
 
"Term"
means 10 years calculated from 4th February 2008
 
"VAT"
means Value Added Tax as referred to in the Value Added Tax Act 1994 (or any tax
of a similar nature which may be substituted for or levied in addition to it)

 
6

--------------------------------------------------------------------------------


 

2  
INTERPRETATION

 
In this lease:
 

2.1  
The singular includes the plural and vice versa and one gender includes both
genders

 

2.2  
Where a party comprises more than one person obligations of that party take
effect as joint and several obligations

 

2.3  
An obligation by the Landlord or the Tenant not to do (or omit) any act or thing
also operates as an obligation to use reasonable endeavours not to permit or
suffer it to be done (or omitted) and to prevent (or as the case may be) to
require it being done

 

2.4  
References to:

 

(a)  
any clause or schedule are references to the relevant clause or schedule of this
lease and any reference to a clause or paragraph is a reference to that clause
or paragraph of the clause or schedule in which the reference appears and
headings shall not affect the construction of this lease

 

(b)  
any right of (or obligation to permit) the Landlord to enter the Premises shall
also be construed (subject to clause 4.10) as entitling the Landlord to remain
on the Premises so far as is necessary with or without equipment and permitting
such right to be exercised by all persons authorised by the Landlord

 
7

--------------------------------------------------------------------------------


 

(c)  
any consent or approval of the Landlord or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and where necessary
the consent of the superior landlord pursuant to the Headlease and given before
the act requiring consent or approval and any such reference which states that
consent or approval will not be unreasonably withheld by the Landlord also means
that it will not be unreasonably delayed by the Landlord

 

(d)  
the Premises (except in the definition of Premises and in clause 4.16) extend
where the context permits to any part of the Premises

 

(e)  
a specific Enactment includes every statutory modification consolidation and
re-enactment and statutory extension of it for the time being in force except in
relation to the Town and Country Planning (Use Classes) Order 1987 which shall
be interpreted exclusively by reference to the original provisions of Statutory
Instrument 1987 No 764 whether or not it may have been revoked or modified

 

(f)  
the last year of the Term includes the final year of the Term if this lease
determines otherwise than by passing of time and references to the expiry of the
Term include that type of determination

 

(g)  
rents or other sums being due from the Tenant to the Landlord mean that they are
exclusive of any VAT and

 

(h)  
the Tenant’s obligations means the Tenant’s obligations under this lease and
under every agreement which is supplemental or collateral to this lease

 

2.5  
The information contained in the “Lease Particulars” shall not affect the
construction of this lease and has been included for convenience only

 
8

--------------------------------------------------------------------------------


 

3  
DEMISE AND RENTS

 

3.1  
The Landlord at the request of the Guarantor demises to the Tenant with full
title guarantee except and reserved to the Landlord and other persons authorised
by it at any time during the Term or otherwise entitled to exercise them the
rights specified in schedule 2 to hold the Premises to the Tenant for the Term
subject to the rights obligations and other matters affecting the Premises as
referred to in the documents described in schedule 5

 

3.2  
The Tenant paying to the Landlord:

 

3.2.1  
yearly and proportionately for any part of a year the rent specified in schedule
3 by equal quarterly payments in advance by standing order if the Landlord so
requires on the usual quarter days in every year the first such payment or a
proportionate part of it (being a proportionate part of the rent specified in
paragraph 2 of schedule 3 from the Rent Commencement Date to the next quarter
day thereafter) to be made on the date of this lease

 

3.2.2  
as additional rent payable within 14 days of written demand the Insurance Rent

 

3.2.3  
as additional rent payable on demand interest at the Stipulated Rate on any sum
owed by the Tenant to the Landlord pursuant to the Tenant's obligations whether
or not as rent which is not received by the Landlord within 14 days of the due
date (or in the case of money due only on demand within 14 days after the date
of demand) calculated for the period commencing on the due payment date and
ending on the date the sum (and the interest) is received by the Landlord and

 

3.2.4  
as additional rent all VAT for which the Landlord is or may become liable on the
supply by the Landlord to the Tenant under or in connection with this lease or
the interest created by it and of any other supplies whether of goods or
services such rent to be paid at the same time as the other rents or sums to
which it relates subject to the prior delivery of a valid VAT invoice properly
addressed to the Tenant

 
9

--------------------------------------------------------------------------------


 

4  
TENANT'S OBLIGATIONS

 
The Tenant agrees with the Landlord:
 

4.1  
Headlease

 
To observe and comply with the covenants and obligations in the Headlease
insofar as they relate to this Lease other than the payment of rent (or other
obligations that specifically remain the responsibility of the Landlord as
lessee under the Headlease)
 

4.2  
Rent

 
To pay the rents reserved by this lease on the days and in the manner set out in
clause 3 without deduction or set off (except as required at law) and (unless
the Landlord agrees otherwise) to pay the rent first reserved (together with any
VAT on it) by banker's standing order to such current bank account in Jersey The
Channel Islands as the Landlord may nominate at any time
 

4.3  
VAT

 
If the Tenant is required to pay any amount to the Landlord under this lease by
way of reimbursement or indemnity also to pay the Landlord an amount equal to
any VAT incurred by the Landlord on the amount being reimbursed or indemnified
(subject to the Landlord issuing a VAT invoice) except to the extent the
Landlord obtains credit for such VAT pursuant to sections 24 25 and 26 Value
Added Tax Act 1994 or any regulations made under them
 

4.4  
Outgoings

 

4.4.1  
To pay all rates and other outgoings assessed on the Premises or on their owner
or occupier during the Term excluding without prejudice to clause 4.2 any tax
payable by the Landlord as a direct result of any actual or implied dealing with
the reversion of this lease or of the Landlord's receipt of income

 
10

--------------------------------------------------------------------------------


 

4.4.2  
To pay all charges for water gas and electricity (including meter rents)
consumed in the Premises during the Term

 

4.5  
Compliance with Enactments

 
To comply with all Enactments and with the requirements of every Public
Authority affecting the Premises their use occupation employment of people in
them and any work being carried out to them (whether the requirements are
imposed upon the owner lessee or occupier) and not to do or omit anything by
which the Landlord may incur any liability under any Enactment or requirement of
a Public Authority
 

4.6  
Official communications

 
As soon as practicable to supply the Landlord with a certified copy of any
official communication received from or proposal made by any Public Authority
and to comply fully with its provisions at the Tenant's cost except that (if
requested by and at the cost of the Landlord) the Tenant shall make such
reasonable representations as the Landlord may require against any communication
or proposal so long as the representations do not conflict with the Tenant's
rights under this lease
 

4.7  
Repair

 
Well and substantially to repair the Premises and maintain and keep them in good
and substantial repair and condition (damage by any of the Insured Risks
excepted to the extent that the Landlord is obliged under this lease to insure
against them and to the extent that the insurance money is not rendered
irrecoverable or insufficient because of some act or default of the Tenant or of
any person deriving title from it or their respective servants or agents) but
subject to the provisions of Schedule 6
 
11

--------------------------------------------------------------------------------


 

4.8  
Decoration and general condition

 
To keep the Premises maintained to a good standard of decorative order and
properly clean at least once in every third year as to the exterior of the
Premises and once in every fifth year as to the interior of the Premises and
also in the last year of the Term to redecorate and treat the Premises with
appropriate materials in a good and workmanlike manner (and during the last year
of the Term in a colour scheme and with materials approved by the Landlord not
to be unreasonably withheld or delayed) but the Tenant shall not be obliged to
redecorate or treat the Premises if the need to do so is caused by any of the
Insured Risks to the extent that the insurance money is not rendered
irrecoverable or insufficient because of some act or default of the Tenant or of
any person deriving title from it or their respective servants or agents but
subject to the provisions of Schedule 6
 

4.9  
Refuse

 
Not to deposit any refuse other than inside the Premises and to ensure the
removal of refuse from the Premises on a regular basis
 

4.10  
Entry by the Landlord

 
To permit the Landlord during the normal business hours of the Tenant on not
less than two working days’ prior written notice (except in emergency) and where
strictly necessary to enter the Premises in order to:
 

4.10.1  
investigate whether the Tenant has complied with its obligations

 

4.10.2  
take any measurement or valuation of the Premises

 

4.10.3  
affix and retain on the Premises without interference but in a position which
does not materially affect their amenity a notice for their re-letting or
disposal (such notice to specify that the business of the Tenant shall be
unaffected by any such disposal) and during the last six months of the Term to
allow the Landlord to show the Premises to prospective purchasers or tenants and
their agents

 
12

--------------------------------------------------------------------------------


 

4.10.4  
to exercise the rights described in schedule 2

 
PROVIDED THAT the Landlord shall cause as little interference as is reasonably
possible with the Tenant's use of the Premises for its business (except where it
is necessary to do so in order to comply with any obligations to the Tenant) and
if the Landlord exercises any of the rights by carrying out works on the
Premises it shall straight away make good any damage caused to them and to any
of the Tenant's fixtures fittings goods plant and machinery unless the right has
been exercised because of some breach of the Tenant's obligations and subject to
any reasonable regulations the Tenant may make and are notified to the Landlord
in writing
 

4.11  
Remedying breaches

 

4.11.1  
To comply with any notice requiring the Tenant to remedy any breach of its
obligations under clauses 4.7 and 4.8 of this Lease

 

4.11.2  
If the Tenant does not commence to comply with any such notice within two months
of receipt of notice of the breach and thereafter diligently proceed with such
compliance to permit the Landlord to enter the Premises to remedy the breach as
the Tenant's agent

 

4.11.3  
To pay to the Landlord as a debt and on demand all the costs and expenses
properly incurred by the Landlord in exercising its rights under this clause

 

4.12  
Preserving rights

 

4.12.1  
To preserve all rights of light and other easements belonging to the Premises
and not to give any acknowledgement that they are enjoyed by consent PROVIDED
THAT the Tenant shall not be prevented from installing security bars or
displaying temporary trade posters over the windows of the Premises (in the
latter case which comply with clause 4.15)

 
13

--------------------------------------------------------------------------------


 

4.12.2  
Not to do or omit anything which might subject the Premises to any new easement
and to notify the Landlord without any delay of any encroachment which might
have that effect

 

4.13  
Alterations and reinstatement

 

4.13.1  
Not to carry out any alterations or works which adversely affect the structural
integrity of the Premises and not to commit any waste

 

4.13.2  
Subject to the other provisions of this clause not to make any alteration or
addition to the Premises without the Landlord's consent which shall not be
unreasonably withheld but the installation and removal of demountable
partitioning and minor electrical and plumbing works shall not require the
Landlord's consent

 

4.13.3  
To provide the Landlord without any delay on making any alteration or addition
to the Premises for which the Landlord has insurance obligations with a written
independent current insurance (VAT inclusive) valuation of the works for
replacement purposes

 

4.13.4  
At the expiry of the Term if and to the extent reasonably required by the
Landlord by written notice served not later than three months before the expiry
of the Term to remove all alterations and additions made to the Premises and
anything which may have been installed under clause 4.13 at any time by the
Tenant or by any person deriving title from it and to restore and make good the
Premises in a proper and workmanlike manner to the condition and design which
existed before the relevant work was carried out to the Landlord's reasonable
satisfaction

 

4.14  
Use

 
Not to use the Premises:
 

4.14.1  
for any purpose which causes a nuisance to any person or property

 
14

--------------------------------------------------------------------------------


 

4.14.2  
for any public auction or public meeting or for any noxious noisy or immoral
activity or for residential purposes or

 

4.14.3  
(without prejudice to the preceding paragraphs of this clause) except for the
Permitted Use

 

4.15  
Signs aerials etc

 

4.15.1  
Not to erect any pole antenna or other apparatus on the outside of the Premises
save for the purpose of the Tenant’s own business communications and the
erection of one totem or flagpole for displaying a sign or banner in accordance
with the Tenant’s corporate image subject to clause 4.15.3

 

4.15.2  
Not to display any type of sign or advertisement so as to be visible from
outside the Premises

 

4.15.3  
Notwithstanding the foregoing the Tenant shall be entitled:-

 
(a) without the necessity to obtain the Landlord’s consent to exhibit temporary
trade signs and promotional posters on the inside of the windows of the Premises
or signs which the Tenant is obliged by statutory provision to display; and
 
(b) subject to the prior written consent of the Landlord (which shall not be
unreasonably withheld or delayed) to exhibit its usual trading name or sign in
conformity with the Tenant’s national or corporate identity from time to time on
a location (previously approved by the Landlord) on the exterior of the Premises
 

4.16  
Dealings with the lease

 

4.16.1  
In clause 4.16 any reference to a transfer includes an assignment

 
15

--------------------------------------------------------------------------------


 

4.16.2  
Not to transfer mortgage charge hold on trust for another underlet or otherwise
part with possession of part only (as opposed to the whole) of the Premises nor
agree to do so

 

4.16.3  
Not to transfer hold on trust for another underlet or otherwise part with
possession of the whole of the Premises or to agree to do so except that the
Tenant may transfer or underlet the whole of the Premises if before the transfer
or underletting is completed the Tenant complies with the conditions described
in clause 4.16.4 or clause 4.16.5 as applicable

 
(Assignment)
 

4.16.4  
The conditions (which are specified for the purposes of section 19(1A) of the
Landlord and Tenant Act 1927 and which operate without prejudice to the
Landlord's right to withhold consent on any reasonable ground) applying to a
transfer of the whole of the Premises are:

 

(a)  
that the Tenant enters into an authorised guarantee agreement as defined in
section 16 of the Landlord and Tenant (Covenants) Act 1995 with the Landlord in
a form which the Landlord reasonably requires and

 

(b)  
if it is reasonable in the circumstances that any guarantor of the Tenant's
obligations guarantees to the Landlord that the Tenant will comply with the
authorised guarantee agreement in a form which the Landlord reasonably requires
Provided Always that the obligations of the Guarantor (here meaning WLG INC)
under this clause are limited to a sum no greater than three times the Rent
payable at the date the authorised guarantee agreement is enforced by the
Landlord and

 

(c)  
that subject as provided in clause 4.16.4(d) and if the Landlord so reasonably
requires the proposed assignee procures the following:

 
16

--------------------------------------------------------------------------------


 

(i)  
(that if the proposed assignee is a limited company) an additional guarantor or
guarantors (but not more than two) approved by the Landlord (who shall act
reasonably in giving its approval) in the terms contained in schedule 4;

 

(ii)  
a deposit with the Landlord of an amount in cleared funds equal to half of the
then current yearly rent first reserved by this lease and an amount equal to VAT
on that amount on terms which the Landlord reasonably requires

 

(d)  
if the proposed transfer is to a Group Company and

 

(i)  
if the Tenant's obligations or any of them are guaranteed by another Group
Company that such Group Company covenants with the Landlord in the terms
contained in schedule 4 or

 

(ii)  
whether or not clause 4.16.4(a)(i) applies if the Tenant's obligations or any of
them are secured by a security deposit the proposed transferee procures a
deposit with the Landlord of the amount and on terms described in clause
4.16.4(c)(ii) and

 

(iii)  
that the Landlord’s consent which will not be unreasonably withheld is obtained
to and within three months before the transfer

 
(Underletting)
 

4.16.5  
Not to underlet the whole of the Premises without the consent of the Landlord
(which consent shall not be unreasonably withheld) except:

 

(a)  
to a person who has covenanted with the Landlord:

 

(i)  
to observe the Tenant's obligations in the Lease (other than the payment of
rents)

 
17

--------------------------------------------------------------------------------


 

(ii)  
not to transfer the Premises without the Landlord's consent (which shall not be
unreasonably withheld if the conditions which are referred to in clause 4.16.4
are first satisfied) and

 

(iii)  
not to transfer or underlet part of the Premises or otherwise part with
possession or share the occupation of the Premises or any part of them

 

(b)  
by reserving as a yearly rent without payment of a fine or premium an amount
equal to the then open market rack rental value of the Premises and to be
payable by equal quarterly instalments in advance on the usual quarter days and
by reserving as additional rents amounts equal to and payable at the same times
as the other rents reserved by this lease

 

(c)  
by a form of underlease (which does not express any sum to be payable by
reference to a percentage or proportion of the rent or any other sum payable
under this lease but which requires it to be payable and assessed in accordance
with the same principles as are required by this lease) to be approved by the
Landlord such approval not to be unreasonably withheld

 

(d)  
by a form of underlease which requires:

 

(i)  
the principal rent reserved by it to be reviewed upwards only at the Review
Dates which will occur during the sub-term in accordance with the same
principles which apply to rent review under this lease

 

(ii)  
the underlessee to observe the Tenant's obligations (other than the obligation
to pay rents) under this lease and containing:

 

 
1
a condition for re-entry by the underlessor on breach of any obligation by the
underlessee

 
18

--------------------------------------------------------------------------------


 

 
2
a qualified covenant not to transfer the whole of the Premises (subject to prior
compliance with conditions as set out in clause 4.16.4) and an unqualified
covenant not to transfer part of the Premises or to underlet or otherwise part
with possession or share the occupation of the Premises or any part of them

 

 
3
an agreement excluding sections 24 to 28 inclusive of the Landlord and Tenant
Act 1954 in relation to the underlease and

 

(e)  
with the Landlord's consent issued within three months before completion of the
underletting which consent (subject to compliance with the foregoing conditions
precedent) shall not be unreasonably withheld

 

4.16.6  
To use reasonable endeavours to enforce the observance by every underlessee of
the provisions of the underlease and not expressly or impliedly to waive any
breach of them nor (without the prior approval of the Landlord such approval not
to be unreasonably withheld by reference to the terms of this Lease) to vary the
terms of any underlease

 

4.16.7  
Not to rely upon or use in evidence on any review of rent under this lease any
reviewed rent payable under an underlease unless the Landlord acting reasonably
has previously approved:-

 
(a) the reviewed rent payable under such underlease; or
 
(b) if the rent review is to be determined by an independent person the
appointment of such person
 
PROVIDED THAT the Tenant shall procure that in any determination by such
independent person any reasonable and proper representations which the Landlord
may wish to make in relation to the rent review are duly submitted to the
independent person and to provide the Landlord promptly when the same are
available with copies of any representations made on the Tenant's or the
underlessee's behalf in relation to the rent review
 
19

--------------------------------------------------------------------------------


 
(Sharing occupation)
 

4.16.8  
Not to part with or share the occupation of the Premises or any part of them
except that the Tenant may share occupation with or part with possession to a
company which is but only for so long as it remains a Group Company provided the
Tenant does not grant the company sharing occupation exclusive possession nor
create any relationship of landlord and tenant nor otherwise transfer or create
a legal estate and the Tenant shall notify the Landlord of the identity of each
company in occupation

 

4.17  
Notifying Landlord of dealings with the lease

 

4.17.1  
Within one month after any disposition or devolution of this lease or of any
estate or interest in or derived out of it to give the Landlord notice of the
relevant transaction with a certified copy of the relevant document and to pay
the Landlord a fair and reasonable fee of not less than twenty five pounds for
registering each notice

 

4.17.2  
To notify the Landlord of particulars of the determination of every rent review
under any underlease of the Premises within one month after the date of
determination

 

4.18  
Payment of cost of notices consents etc

 
To pay the Landlord within 7 days of written demand all reasonable and proper
expenses (including bailiffs' and consultants' fees) incurred by it in
connection with:
 

4.18.1  
the preparation and service of a notice under section 146 Law of Property Act
1925 or in proper contemplation of any proceedings under section 146 or 147 of
that Act notwithstanding that forfeiture is avoided otherwise than by relief
granted by the court

 
20

--------------------------------------------------------------------------------


 

4.18.2  
every step taken during or within three months after the expiry of the Term in
connection with the enforcement of the Tenant's obligations including the
service or proposed service of all notices and schedules of dilapidations served
within 3 months of the expiry of the Term and reasonable consultants' fees
incurred in monitoring any action taken to remedy any breach of the Tenant's
obligations PROVIDED THAT schedules of dilapidations shall be served no more
frequently than once every three years during the Term and

 

4.18.3  
every application for consent or approval under this lease even if the
application is withdrawn or properly refused except where consent is
unreasonably withheld or delayed

 

4.19  
Installing machinery in the Premises

 

4.19.1  
No plant or machinery shall be installed or operated in the Premises and nothing
shall be done or omitted in them which may cause any nuisance to nearby property
or persons outside the Premises (subject always to the proviso at clause 4.14)

 

4.20  
Obstruction/overloading

 

4.20.1  
Not to obstruct:

 

(a)  
access to nearby property nor exercise any of the rights granted by this lease
in a way which causes a nuisance

 

(b)  
any means of escape

 

(c)  
or discharge any deleterious matter into

 
21

--------------------------------------------------------------------------------


 

(i)  
any conduit serving the Premises and to the extent they lie within the Premises
to keep them clear and functioning properly or

 

(ii)  
any Service Media

 

4.20.2  
or stop up or obscure any openings of the Premises

 

4.20.3  
any notice erected on the Premises including any erected by the Landlord in
accordance with its powers under this lease

 
nor to overload or cause undue strain to the Premises or the Service Media
 

4.21  
Complying with Planning Law and compensation

 

4.21.1  
Not without the Landlord's consent (such consent not to be unreasonably withheld
or delayed) to apply for planning permission relating to the Premises PROVIDED
THAT no such consent shall be required where consent has already been given (or
is not actually required) for the subject matter of such application under other
provisions of this Lease

 

4.21.2  
Not to implement any planning permission before the Landlord acting reasonably
and expeditiously has acknowledged that its terms are acceptable and

 

4.21.3  
Unless the Landlord directs otherwise to complete before the expiry of the Term
all works on the Premises required as a condition of any planning permission
implemented by the Tenant or by any person claiming under or through it

 

4.22  
Indemnifying the Landlord

 
To indemnify the Landlord against all consequences of any breach of any of the
Tenant's obligations under this lease (including all costs reasonably incurred
by the Landlord in an attempt to mitigate any such breach)
 
22

--------------------------------------------------------------------------------


 

4.23  
Notifying defects in the Premises

 

4.23.1  
To notify the Landlord as soon as reasonably practicable about any defect in the
Premises which becomes known to the Tenant and which might give rise to:

 

(a)  
an obligation on the Landlord to do or refrain from doing anything in relation
to the Premises or

 

(b)  
any duty of care or the need to discharge such duty imposed by the Defective
Premises Act 1972

 
and always to display such notices as the Landlord may at any time reasonably
require to be displayed at the Premises relating to their state of repair and
condition pursuant to any relevant Enactment
 

4.24  
Insurance and fire fighting equipment

 

4.24.1  
Not to do or omit anything by which any insurance policy (particulars of which
shall have been provided to the Tenant) relating to the Premises or any part
thereof becomes void or voidable or by which the rate of premium on such policy
may be increased (unless the Tenant agrees to bear the whole of such increase)

 

4.24.2  
To comply with all requirements of the insurers which the Tenant has been
notified of and to provide and maintain unobstructed appropriate operational
fire fighting equipment and fire notices on the Premises

 

4.24.3  
To notify the Landlord as soon as reasonably practicable of any incidence of an
Insured Risk on the Premises and of any other event which ought reasonably to be
brought to the insurers' attention

 
23

--------------------------------------------------------------------------------


 

4.24.4  
If the Tenant or any person claiming title from it is entitled to the benefit of
any insurance of the Premises to cause all money paid under such insurance to be
applied in making good the loss or damage for which it was paid

 

4.24.5  
If the whole or any part of the Premises are damaged or destroyed by any of the
Insured Risks during the Term and the insurance money under any insurance policy
effected by the Landlord is rendered wholly or partially irrecoverable because
of some act or default of the Tenant or any person deriving title from it or
their respective servants or agents to pay the Landlord within 14 days of demand
the whole of the irrecoverable insurance money

 

4.24.6  
If there is any deficiency in any insurance money received by the Landlord in
respect of the replacement of any damage or destruction referred to in clause
5.4.3 because the Tenant has failed to comply with its obligations under clause
4.13.3 to pay the Landlord the amount of the deficiency in the insurance money

 

4.25  
Dangerous and contaminative materials

 
Not to keep produce or use any noise noxious or hazardous material on the
Premises nor cause any environmental damage and if there is any breach of that
obligation to remove all trace of the material from the affected land and to
leave it in a clean and safe condition
 

4.26  
Returning the Premises to the Landlord

 
At the expiry of the Term to return all keys of the Premises to the Landlord and
to remove all chattels and (to the extent the Landlord may reasonably require)
tenant's fixtures and to vacate the Premises reinstated and restored and made
good in accordance with clause 4.13.5 and in the state of repair and condition
otherwise required by this lease and any licences or consents issued pursuant to
it under which the Tenant was permitted to carry out alterations to the Premises
subject to a liability to reinstate
 
24

--------------------------------------------------------------------------------


 

4.27  
Matters affecting the Premises

 
To comply with all covenants and other matters affecting the Premises as
disclosed by the Land Registry title of the Estate as set out in schedule 5 in
so far as the same affect the Premises and are still subsisting (save for any
charges of a financial nature)
 

4.28  
Electricity sub-station 

 

 
To maintain to the satisfaction of the Landlord 1.8 metre high steel palisade
fencing (with a gateway therein) on the boundaries of the electricity
sub-station site and if such maintenance is carried out by the Landlord or
others authorised by it in default on the part of the Tenant then the Tenant
will reimburse the Landlord on demand with the costs of such maintenance

 
 

5  
LANDLORD'S OBLIGATIONS

 
The Landlord agrees with the Tenant:
 

5.1  
Quiet enjoyment

 
That if the Tenant observes and performs its obligations the Tenant may lawfully
and peaceably hold and enjoy the Premises without any lawful interruption by the
Landlord or any person rightfully claiming through under or in trust for it by
title paramount
 

5.2  
Headlease

 
The Landlord shall:-
 

5.2.1  
pay the rent reserved by the Headlease as and when it falls due and shall
observe and perform the lessee’s covenants in the Headlease (except in so far as
the Tenant covenants to do so under this lease) 

 
25

--------------------------------------------------------------------------------


 

5.2.2  
at the request properly made and at the cost of the Tenant use all reasonable
endeavours to enforce the covenants on the part of the superior landlord
contained in the Headlease relating to quiet enjoyment and/or to the extent such
enforcement can properly be required by the Tenant for purposes connected with
the rights granted to the Tenant in this Lease

 

5.2.3  
at the cost of the Tenant seek and use all reasonable endeavours to obtain the
consent of any superior landlord where it is required under the Headlease when
the Tenant has applied for consent under this Lease

 

5.3  
Insurance

 

5.3.1  
To keep the Premises (except any demountable partitioning window blinds and wall
or floor surface coverings not installed by or at the cost of the Landlord and
fixtures which are strictly tenant's trade fixtures) insured against the Insured
Risks in a sum which in the Landlord's reasonable opinion is their full
replacement cost

 

5.3.2  
On request to supply the Tenant (but not more frequently than once in any period
of twelve months) with evidence of such insurance and of payment of the most
recent premium

 

5.3.3  
If during the Term the Premises (except as aforesaid) including the means of
access to the Premises are damaged or destroyed by an Insured Risk and to the
extent that payment of the insurance money is not refused because of any act or
default of the Tenant or of any person deriving title from the Tenant or their
respective servants or agents the Landlord will (subject to clause 6.6) with all
due expedience take the necessary steps to obtain any requisite planning
permissions and consents and if they are obtained to lay out the insurance money
received (except sums for public liability and employer's liability and loss of
rent) towards replacing the damaged or destroyed parts of the Premises as soon
as reasonably practicable and will make up any deficiencies out of its own
resources but:

 
26

--------------------------------------------------------------------------------


 

(a)  
the Landlord's obligation to insure does not extend to any alteration or
addition referred to in clause 4.13.3 in respect of which the Tenant has failed
to comply with that clause

 

(b)  
the Landlord shall not be liable to carry out the replacement if it is unable
having used reasonable endeavours to obtain every permission and consent
necessary to execute the relevant work in which event the Landlord shall subject
to clause 5.3.3(c) be entitled to retain all the insurance money received by it
and

 

(c)  
if the Landlord shall not be liable to carry out the replacement and if the
Tenant has complied with clause 4.13.3 the Landlord shall pay the Tenant that
proportion of any received insurance money which is referable to any damage or
destroyed works of alteration or addition to which clause 4.13.3 relates such
proportion to be agreed between the Landlord and the Tenant or if they cannot
agree to be determined by a single arbitrator to be appointed by the President
of the Royal Institution of Chartered Surveyors on the application of either
party

 

5.3.4  
To notify the Tenant of any material change to the risks covered by the policy
from time to time

 
 

6  
OTHER AGREEMENTS AND DECLARATIONS

 

6.1  
Forfeiture and re-entry

 
Without prejudice to any other remedies and powers available to the Landlord if:
 

6.1.1  
any rent is unpaid for 21 days after becoming payable or

 

6.1.2  
there is any other breach of the Tenant's obligations or

 

6.1.3  
the guarantee by any guarantor of the Tenant's obligations is or becomes wholly
or partly unenforceable for any reason or

 
27

--------------------------------------------------------------------------------


 

6.1.4  
if the Tenant or the Guarantor of the Tenant's obligations (or if more than one
person any one of them):

 

(a)  
being a company enters into liquidation whether compulsory or voluntary (except
for the purpose of amalgamation or reconstruction) or has a provisional
liquidator appointed or suffers a receiver or manager to be appointed (including
an administrative receiver) or becomes subject to an administration order or
becomes subject to a company voluntary arrangement under Part 1 Insolvency Act
1986 or a scheme of arrangement under section 425 Companies Act 1985

 

(b)  
being a company incorporated outside the United Kingdom is the subject of any
proceedings or event analogous to those referred to in this clause in the
country of its incorporation or

 

(c)  
being an individual is the subject of a bankruptcy order or of any order or
appointment under Part VIII Insolvency Act 1986 relating to individual voluntary
arrangements under section 273 or section 286 Insolvency Act 1986 or otherwise
becomes bankrupt or insolvent or dies or

 

(d)  
being a company or an individual enters into or makes any proposal to its
creditors for a composition in satisfaction of its debts or a scheme of
arrangement of its affairs

 
the Landlord may notwithstanding the waiver of any previous right of re-entry
re-enter on any part of the Premises and on such re-entry this lease shall
absolutely determine but without prejudice to any Landlord's right of action for
any prior breach of the Tenant's obligations
 

6.2  
Service of notices

 

6.2.1  
In addition to any other method of service any notice which is served under this
lease shall be validly served if it is served in accordance with section 196 Law
of Property Act 1925 as amended by the Recorded Delivery Service Act 1962

 
28

--------------------------------------------------------------------------------


 

6.2.2  
If the Tenant or any guarantor comprises more than one person it shall be
sufficient if notice is served on one of them but a notice duly served on the
Tenant shall not need to be served on any guarantor

 

6.3  
Relief from liability to pay rent

 
If during the Term:
 

6.3.1  
the Premises (other than the Tenant's plant and equipment and trade fixtures) or
access to the Premises are damaged or destroyed by any of the Insured Risks so
that the Premises are incapable of occupation and use or are no longer
accessible for the purposes of the business lawfully carried on at the Premises
and

 

6.3.2  
the insurance of the Premises or the payment of any insurance money has not been
vitiated by the act or default of the Tenant or of any person deriving title
from the Tenant or their respective servants or agents

 
the rent first reserved by this lease under clauses 3.2.1 and 3.2.5 or a fair
proportion of it according to the nature and extent of the damage sustained
shall cease to be payable from the date of destruction or damage until whichever
is the earlier of the date on which the Premises (other than as aforesaid) are
made fit for occupation and use or are accessible again for the purposes of the
business lawfully carried on at the Premises and the date of expiry of the
period for which insurance of loss of rent is effected (not being less than 3
years) and any dispute about such cessation shall be referred to the award of a
single arbitrator to be appointed in default of agreement on the application of
the Landlord or the Tenant to the President for the time being of The Royal
Institution of Chartered Surveyors in accordance with the Arbitration Act 1996
 
29

--------------------------------------------------------------------------------


 

6.4  
Ending of the lease following major damage - Insured Risks

 

6.4.1  
If the Premises are damaged or destroyed by any of the Insured Risks and as a
result are substantially unfit for occupation and use for the purposes of the
business lawfully carried on at the Premises either the Landlord or the Tenant
may subject to the conditions set out in clause 6.4.2 determine this lease

 

6.4.2  
The conditions referred to in clause 6.6.1 are:

 

(a)  
the Tenant may not determine this lease if:

 

(i)  
the Landlord has within 24 months after the date of damage or destruction made a
substantial start on site of the works to replace the damaged or destroyed parts
of the Premises and will procure that the same are completed within 36 months
after the date of damage or destruction or

 

(ii)  
payment of the insurance money is refused because of any act or default of the
Tenant or of any person deriving title from the Tenant or their respective
servants or agents or

 

(iii)  
the Tenant owes the Landlord any debt under clauses 4.24.5 or 4.24.6 and

 

(b)  
the Landlord may not determine this lease if the Landlord has within 24 months
after the date of damage or destruction made a substantial start on site of the
works to replace the damaged or destroyed parts of the Premises or has failed to
comply with its obligations contained in clause 5.3.3(b)

 

(c)  
subject to clause 6.6.2(a) the Tenant may determine this lease only by serving
the Landlord with not less than one month’s prior notice served at any time
after the expiry of 30 months and before the expiry of 35 months from the date
of damage or destruction and

 
30

--------------------------------------------------------------------------------


 

(d)  
the Landlord may determine this lease only by serving the Tenant with not less
than one month’s prior notice served at any time after the expiry of 30 months
and before the expiry of 35 months from the date of destruction or damage

 

6.4.3  
With effect from the service of a notice under clauses 6.6.2(c) or 6.6.2(d) the
Landlord's obligations under clause 5.4.3 shall cease and on the expiry of the
notice this lease shall determine without prejudice to any rights or remedies
which may then have accrued in respect of any breach of this lease and the
Landlord shall be entitled to retain the insurance money

 

6.4.4  
Time is of the essence of the periods referred to in this clause

 

6.5  
Arbitration fees

 
The fees of any arbitrator incurred in any arbitration proceedings arising out
of this lease may be paid to the arbitrator by the Landlord or by the Tenant
notwithstanding any direction or prior agreement as to liability for payment and
if either party chooses to do so it shall be entitled to an appropriate
repayment by the other party on demand
 

6.6  
Rent review memorandum

 
As soon as possible after any increase in rent is agreed or determined pursuant
to schedule 4 a memorandum recording the increase shall be signed on behalf of
the Landlord and the Tenant respectively and exchanged between them (each party
to bear their own costs in connection with the preparation and exchange of such
memorandum)
 

6.7  
Compensation

 
Except where any Enactment prohibits the right to compensation being reduced or
excluded by agreement neither the Tenant nor any occupier of the Premises shall
be entitled on quitting them to claim from the Landlord any compensation under
the Landlord and Tenant Act 1954
 
31

--------------------------------------------------------------------------------


 

6.8  
Construction (Design and Management) Regulations 2007

 

6.8.1  
In this clause the expression:

 
"Regulations" means the Construction (Design and Management) Regulations 2007
and any expressions appearing in this clause which are defined in the
Regulations have the same meaning and
 
"relevant work" means any construction work which is undertaken by the Tenant or
by a person claiming under it pursuant to an obligation or a right (whether or
not requiring the Landlord's consent) under this lease and for the purposes of
the Regulations the Tenant irrevocably acknowledges that it and not the Landlord
arranges the design carrying out and construction of relevant work
 

6.8.2  
The Tenant irrevocably acknowledges that it will be the only client in respect
of any relevant work

 

6.8.3  
Before any relevant work is commenced the Tenant shall make a declaration in
accordance with Regulation 4(4) and shall forthwith serve it on the Executive
and a copy of it on the Landlord

 

6.8.4  
The Tenant shall comply with its obligations as client in respect of any
relevant work

 

6.8.5  
The Tenant shall promptly provide the Landlord with a complete copy of the
health and safety file for all relevant work and (no later than the expiry of
the Term) the original health and safety file

 

6.8.6  
The provisions of this clause 6.11 shall apply notwithstanding that any consent
issued by the Landlord in respect of any relevant work does not refer to the
said provisions or to the Regulations

 
32

--------------------------------------------------------------------------------


 

6.9  
Jurisdiction

 
This lease is governed by and construed in accordance with the law of England
and the Tenant submits to the exclusive jurisdiction of the English courts and
agrees that any process may be served on it by leaving a copy of the relevant
document at the Premises and each party to this lease undertakes to notify the
others in advance of any change from time to time of such address for service
and to maintain an appropriate address at all times
 

6.10  
Overriding lease

 
If during the Term the Landlord grants a tenancy of the reversion immediately
expectant on the determination of this lease pursuant to Section 19 Landlord and
Tenant (Covenants) Act 1995 any obligation of the Tenant to obtain the consent
of the Landlord under this lease to any dealing shall be deemed to include a
further obligation also to obtain the consent of the lessor under such tenancy
to such a dealing PROVIDED THAT the terms of any such overriding lease shall be
no more materially onerous to the Tenant than the terms of this Lease
 

6.11  
Contamination

 
The Tenant shall have no liability in respect of contamination or pollution
present in the soil, the sub-surface or groundwater at or beneath the Premises
to the extent such contamination or pollution was present at the date of this
Lease
 

6.12  
Application of Landlord and Tenant (Covenants) Act 1995

 
This lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995
 
33

--------------------------------------------------------------------------------


 

7  
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
Unless the right of enforcement is expressly provided it is not intended that a
third party should have the rights to enforce any term of this lease pursuant to
the Contracts (Rights of Third Parties) Act 1999
 

8  
GUARANTEE AND GUARANTOR'S INDEMNITY

 
The Guarantor at the request of the Tenant and in consideration of the grant of
this Lease agrees with the Landlord that during such period (including any
period of holding over continuation or extension of the Term whether by any
Enactment common law or otherwise) as this Lease is vested in the Tenant:
 

8.1  
all the Tenant's obligations will be performed and that if there is any breach
of those obligations (notwithstanding any time or indulgence allowed by the
Landlord or compromise neglect or forbearance in enforcing the Tenant's
obligations or any refusal by the Landlord to accept tendered rent) the
Guarantor will perform the obligations and will on demand and pay the Landlord
an amount equal to the rents or other amounts not paid and any loss or any other
liability suffered by the Landlord as a result of the breach (and following any
non-payment shall pay interest at the Stipulated Rate from the date of demand to
the Guarantor until the date of payment) and will otherwise indemnify the
Landlord against all consequences arising from the breach

 

8.2  
if any liquidator or other person having power to do so disclaims this Lease or
if it is forfeited or if the Tenant ceases to exist (each a "Trigger Event") and
if the Landlord notifies the Guarantor within 3 months from and including the
date of the Trigger Event that it requires the Guarantor to accept a lease of
the Premises for a term calculated from the date of the Trigger Event to the
date on which the Term would have expired by the passing of time and at the same
rents and subject to the same obligations and provisions (except that the
Guarantor shall not be required to procure that any other person is made party
to the lease as guarantor) as are reserved by and contained in this Lease
immediately before the Trigger Event and with coincidental Review Dates (the
said new lease and the rights and liabilities under it to take effect as from
the date of the Trigger Event) the Guarantor shall immediately accept such lease
accordingly and execute and deliver to the Landlord a counterpart of it and
indemnify the Landlord upon demand against the costs so incurred

 
34

--------------------------------------------------------------------------------


 

8.3  
the Guarantor's obligations under this clause shall not be affected by:

 

8.3.1  
any variation or waiver of the terms of this Lease or any of them agreed between
the Landlord and the Tenant (provided that the Guarantor’s obligations shall not
thereby increase) or

 

8.3.2  
any partial surrender of this Lease (and the Guarantor's liability shall
continue but only in respect of the Tenant's continuing obligations) or

 

8.3.3  
any legal limitation immunity disability incapacity insolvency or the winding-up
of the Tenant or

 

8.3.4  
(without limitation to the foregoing) any other act by which but for this
provision the Guarantor would have been discharged or released (whether in whole
or in part) from liability

 
or any combination of any two or more of such matters
 

8.4  
if a Trigger Event occurs and for any reason the Landlord does not require the
Guarantor to accept a new lease of the Premises the Guarantor shall pay the
Landlord on demand (in addition to any other loss damage costs charges expenses
or other liability which the Guarantor may be required to make good and without
prejudice to any other rights of the Landlord) such demand to be made within
three months from and including the date of the Trigger Event an amount equal to
the rents which would have been payable under this Lease but for the Trigger
Event (so far as such rents do not otherwise continue to be payable) for the
period commencing on the date of the Trigger Event and ending on the earlier of
the first anniversary of the Trigger Event and any date upon which rent is first
payable for the whole of the Premises on a reletting of them all the date upon
which the Premises are occupied whether pursuant to a lease or other form of
letting document

 
35

--------------------------------------------------------------------------------


 

8.5  
without prejudice to the rights of the Landlord against the Tenant the Guarantor
shall be a principal obligor in respect of its obligations under this clause and
not merely a surety and accordingly the Guarantor shall not be discharged nor
shall its obligations be affected by any act or thing or means whatsoever by
which its obligations would have been discharged if it had not been a primary
obligor

 

8.6  
the Guarantor shall pay all charges (including legal and other costs) on a full
indemnity basis incurred by the Landlord in relation to the enforcement of this
guarantee and indemnity

 

8.7  
the Landlord may at its option enforce the Guarantor's obligations without
having first either enforced the Tenant's obligations or pursued any other
rights which the Landlord may have obtained in relation to this Lease

 

8.8  
the Guarantor shall not be entitled to participate in any security held by the
Landlord for the Tenant's obligations or to any right of subrogation in respect
of any such security until all the Tenant's and the Guarantor's obligations have
been fully and unconditionally complied with

 

8.8.1  
the Guarantor shall not claim in any liquidation bankruptcy composition or
scheme of arrangement of the Tenant in competition with the Landlord and if and
to the extent that it receives the same shall remit to (and until remission
shall hold in trust for) the Landlord all money received from any liquidator
trustee or receiver or out of any composition or arrangement or from any
supervisor until all the Tenant's and Guarantor's obligations have been fully
and unconditionally complied with and

 

8.8.2  
this guarantee and indemnity shall enure for the benefit of the Landlord's
successors in title under this Lease without the necessity for any assignment

 
36

--------------------------------------------------------------------------------


 
IN WITNESS whereof this deed has been executed by the parties hereto and is
intended to be and is hereby delivered on the date first above written
 
SCHEDULE 1
(The Premises)
 
The land and buildings shown delineated and edged red on the Plan and registered
at the Land Registry under Title No GM946124
 
SCHEDULE 2
(Exceptions and reservations)
 
The following rights and easements are reserved out of the Property unto the
Landlord and the occupiers of any adjoining or neighbouring land and all other
persons authorised by the Landlord:
 

1.  
The right at any time but (except in emergency) after giving reasonable prior
notice to enter (or in an emergency or after the giving of reasonable prior
notice during the Tenant’s absence to break and enter) the Property in order to:

 

a.  
inspect or view the condition of the Property;

 

b.  
carry out work upon any adjacent premises; and

 

c.  
to carry out any repairs or other work which the Landlord must or may carry out
under the provisions of this Lease or to do any other thing which under the said
provisions the Landlord may do

 

2.  
A right of way at all times and for the purposes with or without vehicles of any
description over and along the Road and the right after giving reasonable notice
being not less than 10 working days written notice to make connections with and
construct access roads into such Road and all such parts of the Property as may
separate the adjoining land comprised in title number GM732033 and such Road at
their most convenient or practical point or elsewhere as may be agreed provided
that the Landlord or those authorised by it shall have the right to enter upon
so much of the Property as may be necessary for the purpose of connecting up and
maintaining such roads causing as little damage and inconvenience as possible
and making good any damage caused thereby

 
37

--------------------------------------------------------------------------------


 

3.  
The right after giving reasonable notice being not less than 10 working days
written notice to enter upon so much of the Property as may be necessary for the
purposes of laying pipes wires cables ducts and other conducting media and
apparatus for the supply of services (“Service Installations”) to the adjoining
land comprised in title number GM732033 and making connections thereto (causing
as little damage and inconvenience as possible and making good any damage caused
thereby) and to the free and uninterrupted passage of water soil gas electricity
and telephone and any other services to and from all parts of the adjoining land
comprised in title number GM732033 through any Service Installations which are
now or may hereafter during the Term be in or under the Property

 

4.  
The right and liberty at any time hereafter during the Term to erect and
maintain on any part of the adjoining land comprised in title number GM732033
any buildings and other erection of such height or extent as the Landlord may
think fit notwithstanding that the access of light and air over the Property to
any window or other opening in any building erected thereon may by such building
or erection so erected by wholly or partially obstructed prejudiced reduced or
interfered with

 

5.  
All other rights and easements as may be required during the Term to enable the
Landlord to construct any building or erection on the adjoining land comprised
in title number GM732033

 

6.  
All other rights easements and quasi-easements appurtenant to or capable of
benefiting the adjoining land comprised in title number GM732033

 

7.  
All necessary rights over the Property to Norweb Plc pursuant to its lease of
the electricity sub-station dated 9 January 1997 and all necessary rights over
the Property in order for the Landlord to comply with the covenants on the part
of the Landlord in the said Lease to Norweb Plc and to enable it to enforce the
covenants on the part of the tenant in the said Lease

 
38

--------------------------------------------------------------------------------


 
SCHEDULE 3
(Rent and Rent Review)
 
1
In this schedule the following expressions have the respective specified
meanings:

 
"Current Rent" means the amount of the yearly rent first reserved by this lease
payable immediately before each of the Review Dates
 
"Review Dates" means:
 

 
(a)
the Rent Review Dates specified in the Particulars and

 

 
(b)
any date so stipulated by virtue of paragraph 7

 
"Revised Rent" means the yearly open market rental value which might reasonably
be expected to be payable following the expiry of any period at the beginning of
the term which might be negotiated in the open market for the purposes of
fitting out during which no rent or a concessionary rent is payable (and on the
assumption that the lessee has had the benefit of such rent free or
concessionary rent period) if the Premises had been let in the open market by a
willing lessor to a willing lessee with vacant possession on the relevant Review
Date without fine or premium for a term equivalent to the Term computed from the
Review Date and otherwise upon the provisions (save as to the amount of the rent
first reserved by this lease but including the provisions for rent review at the
second and fifth years) contained in this lease and on the assumption if not a
fact that the said provisions have been fully complied with and on the further
assumptions that:
 

 
(a)
the Permitted Use and the Premises comply with Planning Law and every other
Enactment and that the lessee may lawfully implement and carry on the Permitted
Use

 
39

--------------------------------------------------------------------------------


 

 
(b)
the Premises are ready to receive the fitting out works of the willing lessee

 

 
(c)
no work has been carried out to the Premises which has diminished their rental
value

 

 
(d)
in case the Premises or any part thereof have been destroyed or damaged they
have been fully restored

 
but disregarding any effect on rent of:
 

 
(i)
the fact that the Tenant or any lawful underlessee or other lawful occupier or
their respective predecessors in title has been or is in occupation of the
Premises

 

 
(ii)
any goodwill attached to the Premises by the carrying on in them of the business
of the Tenant or any lawful underlessee or their respective predecessors in
title or other lawful occupier

 

 
(iii)
any works carried out to the Premises during the Term by the Tenant or any
permitted underlessee in either case at its own expense in pursuance of a
licence granted by the Landlord (where necessary) and otherwise than in
pursuance of any obligation to the Landlord (but not an obligation arising out
of or contained in any licence for alterations);

 

 
(iv)
any estimate of open market rental value made for the purposes of insuring loss
of rent

 
"Review Surveyor" means an independent chartered surveyor appointed pursuant to
paragraph 5 and if he is to be nominated by or on behalf of the President of the
Royal Institution of Chartered Surveyors the President shall be requested to
nominate an independent chartered surveyor having not less than ten years
practice next before the date of his appointment and recent substantial
experience in the letting and valuation of premises of a similar character and
quality to those of the Premises and who is a partner or director of a leading
firm or company of surveyors having specialist market and valuation knowledge of
such premises
 
40

--------------------------------------------------------------------------------


 
2
The yearly rent first reserved and payable under this Lease for each of the
first two years of the Term is £100,170 (one hundred thousand one hundred and
seventy pounds) The Tenant acknowledges that the open market rental value of the
Premises at the date hereof is £200,340 per annum, and that the parties have
agreed to apply one year’s rent free by reducing the first two years’ rent

 
3
The yearly rent first reserved and payable from the first Review Date until the
second Review Date, and from the Second Review Date until the expiry of the Term
shall be the higher of:

 

 
3.1
the Current Rent; and

 

 
3.2
the Revised Rent

 
4
If the Landlord and the Tenant shall not have agreed the Revised Rent by the
date three months before each of the Review Dates it shall (without prejudice to
the ability of the Landlord and the Tenant to agree it at any time) be assessed
as follows:

 

 
4.1
the Review Surveyor shall (in the case of agreement about his appointment) be
appointed by the Landlord or the Tenant to assess the Revised Rent or (in the
absence of agreement at any time about his appointment) be nominated to assess
the Revised Rent by or on behalf of the President for the time being of The
Royal Institution of Chartered Surveyors on the application of the Landlord or
the Tenant;

 

 
4.2
the Review Surveyor shall act as an expert; and shall be required:

 

 
4.2.1
to give written notice to the Landlord and the Tenant inviting each of them to
submit to him within such time limits as he shall reasonably stipulate a
proposal for the Revised Rent supported by any or all of:

 
41

--------------------------------------------------------------------------------


 

 
(a)
a statement of reasons;

 

 
(b)
a professional rental valuation;

 

 
(c)
information in respect of any other matters they consider relevant; and
(separately and later)

 

 
(d)
submissions in respect of each other's statement of reasons valuation and other
matters; and

 

 
4.2.2
upon written request from the Landlord to assess the Revised Rent with a hearing
and not solely upon the written submissions and other matters referred to at
paragraph 5.2.1 of this schedule 4; and

 

 
4.2.3
to give written notice to the Landlord and the Tenant if he shall appoint a
Solicitor or Counsel or expert to advise and assist him on points of law and/or
procedure and/or evidence which notice shall include the name of the Solicitor
or Counsel or expert and details of their anticipated fees and expenses and the
Landlord or the Tenant shall notify the Review Surveyor within a reasonable
period if there is any objection to such appointment or the level of such fees
or expenses and the Review Surveyor shall give reasonable consideration to such
representations;

 

 
4.3
if the Review Surveyor refuses to act or is or becomes incapable of acting or
dies, the Landlord or the Tenant may apply to the President for the appointment
of another Review Surveyor;

 
5
If the Revised Rent has not been agreed or assessed by the relevant Review Date
the Tenant shall:

 

 
5.1
continue to pay the Current Rent on account and

 
42

--------------------------------------------------------------------------------


 

 
5.2
pay the Landlord within 14 days after the agreement or assessment of the Revised
Rent any amount by which the Revised Rent for the period commencing on the
relevant Revised Date and ending on the quarter day following the date of
payment exceeds the Current Rent paid on account for the same period plus
interest (but calculated at the level specified in the Lease Particulars as
“INTEREST ON SHORTFALL OF RENT REVIEW”) for each instalment of rent due on and
after the Review Date on the difference between what would have been paid on
that rent day had the Revised Rent been fixed and the amount paid on account
(the interest being payable from the date on which the instalment was due up to
the date of payment of the shortfall)

 
6
If any Enactment restricts the right to review rent or to recover an increase in
rent otherwise payable on the Review Date then when the restriction is released,
the Landlord may at any time within six months after the date of release, give
to the Tenant not less than one month's notice requiring a rent review as at the
next following quarter day which shall for the purposes of this lease be the
Review Date

 
SCHEDULE 4
(Form of Guarantee on Assignment)
 
(References in this schedule to the "Lease" mean references to this lease)
 

1.  
The Guarantor in consideration of the Landlord consenting to the assignment or
Transfer of the Lease to the Assignee agrees with the Landlord that during such
period (including any period of holding over continuation or extension of the
Term whether by any Enactment common law or otherwise) as the Lease is vested in
the Assignee:

 

1.1  
all the Assignee's obligations will be performed and that if there is any breach
of those obligations (notwithstanding any time or indulgence allowed by the
Landlord or compromise neglect or forbearance in enforcing the Assignee's
obligations or any proper refusal by the Landlord to accept tendered rent) the
Guarantor will perform the obligations and will on demand and on a full
indemnity basis pay the Landlord an amount equal to the rents or other amounts
not paid and any loss or any other liability suffered by the Landlord as a
result of the breach (and following any non-payment shall pay interest at the
Stipulated Rate from the date of demand to the Guarantor until the date of
payment) and will otherwise indemnify the Landlord against all consequences
arising from the breach

 
43

--------------------------------------------------------------------------------


 

1.2  
if any liquidator or other person having power to do so disclaims this Lease or
if it is forfeited or if the Assignee ceases to exist (each a "Trigger Event")
and if the Landlord notifies the Guarantor within 3 months after the date on
which the Landlord first knows or ought reasonably to have known about the
occurrence of the Trigger Event that it requires the Guarantor to accept a lease
of the Premises for a term calculated from the date of the Trigger Event to the
date on which the Term would have expired by the passing of time and at the same
rents and subject to the same obligations and provisions (except that the
Guarantor shall not be required to procure that any other person is made party
to the lease as guarantor) as are reserved by and contained in the Lease
immediately before the Trigger Event and with coincidental dates for review of
the rent(s) reserved by the Lease (the said new lease and the rights and
liabilities under it to take effect as from the date of the Trigger Event) the
Guarantor shall immediately accept such lease accordingly and execute and
deliver to the Landlord a counterpart of it and indemnify the Landlord upon
demand against the costs so properly incurred

 

1.3  
the Guarantor's obligations under this paragraph 1 shall not be affected by:

 

              
1.3.1   
 
any variation or waiver of the terms of the Lease or any of them agreed between
the Landlord and the Assignee (provided that the Guarantor’s liability shall not
thereby increase) or
 
  1.3.2.
any partial surrender of the Lease (and the Guarantor's liability shall continue
but only in respect of the Assignee's continuing obligations) or

 
44

--------------------------------------------------------------------------------


 

          1.3.3  
any legal limitation immunity disability incapacity insolvency or the winding-up
of the Assignee or
 
  1.3.4 (without limitation to the foregoing) any other act by which but for
this provision the Guarantor would have been discharged or released (whether in
whole or in part) from liability

 
or any combination of any two or more of such matters
 

1.4  
if the Trigger Event occurs to the Landlord's knowledge and for any reason the
Landlord does not require the Guarantor to accept a new lease of the Premises
the Guarantor shall pay the Landlord on demand (in addition to any other loss
damage costs charges expenses or other liability which the Guarantor may be
required to make good and without prejudice to any other rights of the Landlord)
an amount equal to the rents which would have been payable under the Lease but
for the Trigger Event (so far as such rents do not otherwise continue to be
payable) for the period commencing on the date of the Trigger Event and ending
on the earlier of the date six months after the Trigger Event and any date upon
which rent is first payable for the whole of the Premises on a reletting of them
or the end of the Term

 

1.5  
without prejudice to the rights of the Landlord against the Assignee the
Guarantor shall be a principal obligor in respect of its obligations under this
paragraph 1 and not merely a surety and accordingly the Guarantor shall not be
discharged nor shall its obligations be affected by any act or thing or means
whatsoever by which its obligations would have been discharged if it had not
been a primary obligator

 

1.6  
the Guarantor shall pay all reasonable and proper charges (including legal and
other costs) on a full indemnity basis incurred by the Landlord in relation to
the enforcement of this guarantee and indemnity

 
45

--------------------------------------------------------------------------------


 

1.7  
the Landlord may at its option enforce the Guarantor's obligations without
having first either enforced the Assignee's obligations or pursued any other
rights which the Landlord may have obtained in relation to the Lease

 

1.8  
the Guarantor shall not be entitled to participate in any security held by the
Landlord for the Assignee's obligations or to any right of subrogation in
respect of any such security until all the Assignee's and the Guarantor's
obligations have been fully and unconditionally complied with

 

1.9  
the Guarantor shall not claim in any liquidation bankruptcy composition or
scheme of arrangement of the Assignee in competition with the Landlord and if
and to the extent that it receives the same shall remit to (and until remission
shall hold in trust for) the Landlord all money received from any liquidator
trustee or receiver or out of any composition or arrangement or from any
supervisor until all the Assignee's and the Guarantor's obligations have been
fully and unconditionally complied with and

 

1.10  
this guarantee and indemnity shall enure for the benefit of the Landlord's
successors in title under the Lease without the necessity for any assignment

 
SCHEDULE 5
(Documents of Title affecting the Premises)
 

1.  
A lease of the Premises dated 26th September 2003 and made between Scooba
Investments Limited (1) and Tiarella Investments Limited (2) and registered at
the Land Registry with Title No. GM946142

 

2.  
The entries in Title No GM946142 and the documents referred to in that title

 
SCHEDULE 6
(Provisions supplemental to clauses 4.7 and 4.8)
 

1  
Notwithstanding the Tenant’s obligations in clause 4.7 insofar as they relate to
the Road the Tenant will not undertake any repair or maintenance of the road
unless:-

 
46

--------------------------------------------------------------------------------


 

1.1  
the specification and costing for the proposed repair and/or maintenance has
first been produced and approved by the Landlord approval not to be unreasonably
withheld or delayed; and

 

1.2  
the Landlord has confirmed in writing to the Tenant that either the Landlord
will contribute 50% of the cost (less any VAT payable by the Tenant) of
effecting such repair and/or maintenance in accordance with the schedule and
costings as previously approved or has procured a contribution from the adjacent
owner for the said amount

 
and the Landlord agrees to make available to the Tenant such net 50%
contribution within 14 days of production to the Landlord of an invoice therefor
requiring payment by the Tenant and as approved in accordance with this
paragraph
 
Notwithstanding the Tenant’s obligations under clauses 4.7 and 4.8 such
obligations in relation to repair, maintenance and decoration of the floor of
the warehouse area of the Premises are qualified such that the Tenant has no
obligation to the Landlord to put or maintain such floor in any better state of
repair, condition or decorative order than is shown by the schedule of condition
attached hereto as an appendix
 


 
EXECUTED as a Deed of  
WLG (UK) LIMITED
in the presence of one director
and the company secretary or
two directors:-
)
)
)
)
)
 



Director
 
 
 
Director/Secretary
 
47

--------------------------------------------------------------------------------


 
SIGNED as a Deed on behalf of
WLG (USA) LIMITED
incorporated in (territory)…………………
by………………………………………….
and ……………………………………..
(full name(s) of person(s) signing)
being [a] person(s) who, in accordance
with the laws of that territory, is (or are)
acting under the authority of that
company):-
)
)
)
)
)
)
)
)
)
)
 

 
Authorised Signatory
 

 
Authorised Signatory


48

--------------------------------------------------------------------------------


 
SIGNED as a Deed on behalf of
BREDBURY LIMITED
incorporated in Jersey by
………………………………………….
and ……………………………………..
being person who, in accordance with the
laws of that territory, are acting under the 
authority of that company):-
)
)
)
)
)
)
)
 

 
Authorised Signatory






Authorised Signatory
 

--------------------------------------------------------------------------------


 
 

DATED
 8th February        2008

 
 
 
 

(1)  
BREDBURY LIMITED






(2)  
WLG (UK) LIMITED






(3)  
WLG (USA) LLC








--------------------------------------------------------------------------------

 
LEASE


of


Unit A, Site 1, Horsfield Way, Bredbury, Stockport
 

--------------------------------------------------------------------------------

 
 
 
 
 
 


LEACH & CO
30 St. George Street
London W1S 2FH


Tel: 020 7499 7373
Fax: 020 7499 7575
DX: 82970 Mayfair
Ref: AKJ/LL/L76-9


AKJ/JB/L76-9/LEASE CONFORMED COPY 8.2.2008


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
CLAUSES
 
1    DEFINITIONS
2
     
2    INTERPRETATION
7
     
3    DEMISE AND RENTS
9
     
4    TENANT'S OBLIGATIONS
10
4.1
Headlease
10
4.2
Rent
10
4.3
VAT
10
4.4
Outgoings
10
4.5
Compliance with Enactments
11
4.6
Official communications
11
4.7
Repair
11
4.8
Decoration and general condition
12
4.9
Refuse
12
4.10
Entry by the Landlord
12
4.11
Remedying breaches
13
4.12
Preserving rights
13
4.13
Alterations and reinstatement
14
4.14
Use
14
4.15
Signs aerials etc
15
4.16
Dealings with the lease
15
4.17
Notifying Landlord of dealings with the lease
20
4.18
Payment of cost of notices consents etc
20
4.19
Installing machinery in the Premises
21
4.20
Obstruction/overloading
21
4.21
Complying with Planning Law and compensation
22
4.22
Indemnifying the Landlord
22
4.23
Notifying defects in the Premises
23
4.24
Insurance and fire fighting equipment
23
4.25
Dangerous and contaminative materials
24
4.26
Returning the Premises to the Landlord
24
4.27
Matters affecting the Premises
25
4.28
Electricity sub-station
25
     
5    LANDLORD'S OBLIGATIONS
25
5.1
Quiet enjoyment
25
5.2
Headlease
25
5.3
Insurance
26

 

--------------------------------------------------------------------------------


 
6    OTHER AGREEMENTS AND DECLARATIONS
27
6.1
Forfeiture and re-entry
27
6.2
Service of notices
28
6.3
Relief from liability to pay rent
29
6.4
Ending of the lease following major damage - Insured Risks
30
6.5
Arbitration fees
31
6.6
Rent review memorandum
31
6.7
Compensation
31
6.8
Construction (Design and Management) Regulations 2007
32
6.9
Jurisdiction
33
6.10
Overriding lease
33
6.11
Application of Landlord and Tenant (Covenants) Act 1995
33
     
7    CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
34
     
8    GUARANTEE AND GUARANTOR'S INDEMNITY
34

 


SCHEDULES
 
SCHEDULE 1
37
(The Premises)
37
   
SCHEDULE 2
37
(Exceptions and reservations)
37
   
SCHEDULE 3
39
(Rent and Rent Review)
39
   
SCHEDULE 4
43
(Form of Guarantee on Assignment)
43
   
SCHEDULE 5
46
(Documents of Title affecting the Premises)
46
   
SCHEDULE 6
46
(Provisions supplemental to clauses 4.7 and 4.8)
46

 

--------------------------------------------------------------------------------

